            Case 3:17-cv-01078-KAD Document 64 Filed 10/26/18 Page 1 of 4



                        IN THE UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT

 GORSS MOTELS INC., a Connecticut
 corporation, individually and as the
 representative of a class of similarly-
 situated persons,
                                                  Civil Action No. 3:17-CV-1078-VAB
                                  Plaintiff,

                 v.
                                                             CLASS ACTION
 A.V.M. ENTERPRISES, INC., a
 Tennessee corporation, and JOHN DOES
 1-5,

                              Defendants.


                  PLAINTIFF’S MOTION FOR CLASS CERTIFICATION

       Plaintiffs, Gorss Motels, Inc. (“Plaintiff” or “Gorss”), individually and on behalf of all

others similarly situated, hereby moves the Court for class certification pursuant to Fed. R. Civ. P.

23(a) and (b)(3) and states the following in support:

       1.       As detailed in Plaintiff’s incorporated Memorandum, this case arises out of

Defendant A.V.M. Enterprises, Inc. (collectively, “Defendant” or “AVM”) fax broadcast

advertising the availability and quality of AVM’s products and services. The two (2) fax

broadcasts, conducted on June 15, 2015, and May 16, 2016, resulted in faxes being successfully

sent to 6,181 fax numbers.

       2.       Plaintiff received these 2 faxes, and brought this lawsuit alleging the Fax violated

the Telephone Consumer Protection Act of 1991 (“TCPA”), 47 U.S.C. § 227(b)(3).

       3.       The Faxes, attached to Plaintiff’s Memorandum in Support as Exhibit A, state the

following: (i) “May Savings, Amenities & More,” and (ii) “Summer Sales – Make Us Your

Bedding Supplier.”
             Case 3:17-cv-01078-KAD Document 64 Filed 10/26/18 Page 2 of 4



        4.       It cannot be genuinely disputed that the Faxes are an “advertisement” under the

TCPA and its implementing regulations, and that Defendant is a “sender” of the Faxes. Plaintiff

has submitted the list to which the Faxes were transmitted along with exception reports which

identify unsuccessful transmission attempts.        Comparing the list with the exception report

identifies the persons/entities to whom the Faxes were successfully transmitted.

                                      Precise Relief Requested

        5.       Pursuant to Rules 23 of the Federal Rules of Civil Procedure, Plaintiff seeks an

Order from this Court certifying the following class:

              All persons or entities who were successfully sent a facsimile on or about June
              15, 2015, and May 16, 2016 stating: “May Savings, Amenities & More,” and
              “Summer Sales – Make Us Your Bedding Supplier” identifying sales for
              bedding, can liners, air conditioners, and luggage carts.

        6.       Plaintiff also seeks an Order from the Court appointing Plaintiff as class

representative and appointing Ryan M, Kelly of Anderson + Wanca and Aytan Y. Bellin of Bellin

& Associates as class counsel.

                                      Basis of Relief Requested

        7.       As explained in Plaintiff’s Memorandum of Law, Plaintiff seeks to certify a class

of all those persons who were sent the Faxes in violation of the TCPA and its implementing

regulations. Rule 23(a) and (b) requirements are easily satisfied – the Faxes were successfully

sent to 6,181 fax numbers, Defendant’s conduct is uniform as to all putative class members,

common questions predominate, are typical, and can be addressed on a class-wide basis. Further,

a class action is the superior method of litigating this case. Finally, the class is ascertainable.

        8.       Plaintiff submits that its counsel, the law firms of Anderson + Wanca and Bellin &

Associates are highly experienced in TCPA class action-litigation and should be appointed under




                                                   2
         Case 3:17-cv-01078-KAD Document 64 Filed 10/26/18 Page 3 of 4



Rule 23(g), and Plaintiff should be appointed class representative, as it has no conflicts and will

actively and adequately prosecute this action.



Dated: October 26, 2018                      Respectfully submitted,

                                             GORSS MOTELS, INC., individually and as the
                                             representative of a class of similarly-situated
                                             persons

                                             By: /s/ Ryan M. Kelly
                                             Ryan M. Kelly ct30230

                                             Ryan M. Kelly
                                             ANDERSON + WANCA
                                             3701 Algonquin Road, Suite 500
                                             Rolling Meadows, IL 60008
                                             Telephone: (847) 368-1500
                                             Facsimile: (847) 368-1501
                                             bwanca@andersonwanca.com
                                             rkelly@andersonwanca.com

                                             Aytan Y. Bellin
                                             BELLIN & ASSOCIATES LLC
                                             85 Miles Avenue
                                             White Plaines, NY 10606
                                             Telephone: (914) 358-5345
                                             Facsimile: (212) 571-0284
                                             Aytan.Bellin@bellinlaw.com




                                                 3
         Case 3:17-cv-01078-KAD Document 64 Filed 10/26/18 Page 4 of 4



                                CERTIFICATE OF SERVICE

       I hereby certify that on October 26, 2018, I electronically filed the foregoing with the
Clerk of the Court using the CM/ECF system which will send notification of such filing to all
attorneys of record.



                                             s/ Ryan M. Kelly




                                                4
